Citation Nr: 1737315	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO. 11-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep disturbance, including as due to service in the Southwest Asia Theater of Operations.

2. Entitlement to service connection for respiratory problems, including as due to service in the Southwest Asia Theater of Operations.

3. Entitlement to service connection for fatigue, including as due to service in the Southwest Asia Theater of Operations.

4. Entitlement to service connection for joint pain, including as due to service in the Southwest Asia Theater of Operations.

5. Entitlement to service connection for a right ankle disability, to include as due to service in the Southwest Asia Theater of Operations.

6. Entitlement to service connection for a left ankle disability, to include as due to service in the Southwest Asia Theater of Operations.

7. Entitlement to service connection for a bilateral foot disability, to include pes planus, tinea pedis, and onychomycosis of the toenails, including as due to service in the Southwest Asia Theater of Operations.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1992 with periods of service in the Army Reserves. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Initially, the Board notes that VA granted service connection for residuals of hernia surgery in March 2017. Additionally, VA previously granted service connection for irritable bowel syndrome in June 2015. As those decisions represent a full grant of the benefits sought on appeal, the issues will not be considered further by the Board.

The Veteran asserts that his symptoms of sleep disturbance, respiratory problems, fatigue, and joint pain are due to service in the Southwest Asia Theater of Operations. Therefore, the Board has recharacterized these issues as listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that another remand is necessary to obtain medical records pertinent to the case. This appeal was previously remanded by the Board in June 2014 for additional development. The Board, in part, requested the association of VA treatment records to the claims file. As a result, VA associated medical records dating from February 2009 to June 2015. VA later provided updated medical records from June 2015 to March 2017. The date of February 2009 appears to have been arbitrarily chosen because that is the date that the Veteran filed his claims for service connection. Considering that the Veteran was discharged from active service in 2002, the records detailing medical treatment between the time of discharge and the filing of the claim are critical to this appeal. Therefore, the Board finds that another remand is necessary to obtain these pertinent records. When obtaining these past records, VA should also obtain VA medical records reflecting his most recent medical treatment.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Salisbury VA Medical Center, and any other medical center where the Veteran sought treatment, (1) since March 2017 and (2) before February 2009. If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit records of such treatment. 

2. Following any additional indicated development, the RO should review the claims file and readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




